Citation Nr: 1029242	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  04-12 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
bilateral shoulder disability.  

2.  Entitlement to an initial rating in excess of 10 percent for 
bilateral knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for 
bilateral ankle disability.

4.  Entitlement to service connection for psychiatric disability, 
to include posttraumatic stress disorder (PTSD).

(The matter of the entitlement of the Veteran's representative to 
an award of attorney's fees based on a July 2007 grant of past-
due benefits is addressed in a concurrently issued but separate 
decision.)



REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 
1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, by which the RO denied entitlement to 
service connection for PTSD and denied a rating in excess of 20 
percent for disability of the shoulders, knees and ankles.

In July 2007, the RO increased the initial rating assigned for 
disability of the shoulders, knees, and ankles by assigning 
separate 10 percent ratings each for bilateral disability of the 
knees, bilateral disability of the shoulders, and bilateral 
disability of the ankles, resulting in an increase of the 
combined disability rating from 20 percent to 30 percent, 
effective from October 13, 1992, forward.  The Veteran has 
continued his appeal for still higher ratings.  See AB v. Brown, 
6 Vet. App. 35 (1993).

The claim for service connection for PTSD has been 
recharacterized by the Board as indicated on the title page of 
this decision light of the Court's holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service 
connection for psychiatric disability who has no special medical 
expertise is not competent to provide diagnosis requiring 
application of medical expertise to facts such as claimant's 
description of history and symptoms; VA should construe claim for 
service connection based on reasonable expectations of non-expert 
claimant).  

This case was the subject of Board remands dated in June 2004 and 
September 2005. 

The Veteran, through his representative, has repeatedly 
asserted that the Veteran has filed a valid claim for an 
earlier effective date for service connection for 
disability of the shoulders, knees, and ankles.  (See, 
e.g., November 2008 statement from Veteran's attorney.)  
It is specifically asserted by the Veteran's 
representative that this is not a claim of clear and 
unmistakable error (CUE) in a prior rating decision, as 
adjudicated by the RO in November 2007, October 2008, and 
April 2009, but rather a valid claim for an earlier 
effective date.  Documentation in the claims file reflects 
that the RO declines to accept the Veteran's claim for an 
earlier effective date as valid.  The issue of whether the 
Veteran has filed a valid claim for an earlier effective 
date for service connection for disability of the 
shoulders, knees, and ankles has been raised by the 
record, but has not been formally adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action, to include a 
formal rating decision as to whether a valid claim, other 
than a CUE claim, for an earlier effective date for 
service connection for disability of the shoulders, knees 
and ankles has been received.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

In February 2010, the RO received from the Veteran' attorney 
certain records of VA treatment from October 1996 through April 
2006 for psychiatric and orthopedic disability.  The Board has 
reviewed the records and the great majority of them have been 
previously associated with the claims file and considered by the 
RO.  Nevertheless, the Veteran's attorney states that the Veteran 
requested his file be returned to the RO for initial 
consideration of these records.  Accordingly, the Board finds 
that a remand of the Veteran's claims for consideration of any 
such records as were not previously associated with the claims 
file, and issuance of a supplemental statement of the case, is 
warranted. See 38 C.F.R. § 19.31.

Equally significantly, it would appear nearly certain that the 
Veteran has received additional VA or private orthopedic and 
psychiatric treatment since June 2006, the date of the most 
recent treatment records associated with the claims files.  
Updated records of treatment should be sought and associated with 
the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

Additionally, the Board notes that the June 2006 VA examination 
of the Veteran's joints was conducted without the benefit of the 
claims file and that over four years have passed since the time 
of examination.  The Board further notes that the Veteran's 
orthopedic disabilities have been attributed to different causes 
over time, and were initially service-connected as due to an 
undiagnosed illness.  A new examination that includes current 
findings, a review of updated medical evidence, and a review of 
the claims file should be conducted.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 4.2.

As was noted when this matter was last before the Board in 
September 2005, there are of record diagnoses of PTSD.  As to the 
nature of the Veteran's service and claimed stressors, in 
September 2005 the Board noted the following:

As for the Veteran's claim for service connection for 
PTSD, the evidence of record reflects that the Veteran 
was in Operation Desert Shield/Storm in Southwest Asia 
from January 1991 to May 1991.  The Veteran indicated 
in his stressor statement that he observed members of 
the "475th Company, 387th Battalion" killed and/or 
wounded in February 1991.  

The Veteran also related that he was a member of the 
781st Transportation Company, 387th Battalion.  He 
also related that his stressors included "Scud" 
missile attacks[,] the missiles landing within two 
miles of where he was located.  He also indicated that 
a missile hit a warehouse in February 1991.  

The record indicates no effort to investigate these 
claimed events with the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  Additionally, 
although the RO noted that the Veteran had not been 
diagnosed with PTSD in a recent VA medical 
examination, diagnoses of PTSD were rendered in 
November 1997, and September and November 1998.  Given 
the multiplicity of diagnoses, the claim must be 
remanded for clarification of the evidence.    

Since that time, the RO has received from the Veteran a great 
deal of general documentation from the Internet and other sources 
that the Veteran believes help to substantiate his claimed 
stressors and support his claim that he has PTSD related to the 
claimed stressors. 

Since this matter was last considered by the RO, regulations were 
amended to include that if a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  See 
38 C.F.R. § 3.304(f)(3) (2010).  

A VA examination and opinion as to whether PTSD or other 
psychiatric disability is related to service will be required.  
See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated him for 
orthopedic or psychiatric disability during 
the period from June 1991 to the present.

After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain records 
that have not been previously obtained from 
each health care provider the Veteran 
identifies.

The records sought must include all records 
of VA or private treatment for orthopedic 
or psychiatric disability from June 2006 
forward.

2.  The RO will afford the Veteran an 
additional opportunity to provide 
information as to any claimed stressors 
occurring during his military service in 
the Persian Gulf War.  A reasonable time 
for response will be afforded the Veteran.

3.  After the Veteran has been afforded a 
reasonable period of time to provide a 
further response, and regardless of whether 
a further response is provided, the RO will 
reconsider the claim of service connection 
for PTSD with due application of the newly-
revised provisions of 38 C.F.R. § 
3.304(f)(3) (2010), including if 
appropriate the conduct of a VA mental 
disorders examination.    

4.  The Veteran must be scheduled for a 
comprehensive VA orthopedic examination for 
the purpose of determining the current 
nature and severity of his service-
connected bilateral shoulder, knee, and 
ankle disabilities.

(a) The claims folder must be made 
available to the examiner for review in 
connection with the examination.  

(b) The examiner must report the complete 
ranges of motion for the shoulders, knees, 
and ankles.  In providing this objective 
information, the examiner must indicate 
whether there is likely to be any 
additional decrease in range of motion 
attributable to functional loss, due to any 
of the following: pain on use, including 
during flare-ups; weakened movement; excess 
fatigability; incoordination; and 
repetitive use.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

(c) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record.  The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the 
examination--to determine the current 
nature and severity of the Veteran's 
service-connected bilateral shoulder, knee, 
and ankle disabilities-- as noted above.  

5.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran until 
he is otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



